DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2021 has been entered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
2.	The rejection of claims 10 and 12-14 under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (US 2015/0024304) in view of:
Berber et al., “A highly durable fuel cell electrocatalyst based on double-polymer-coated carbon nanotubes,” Scientific Reports, 5, 16711 (2015), Published 23 Nov. 2015 (copy previously provided), 
Wang et al., “Phase-transfer interface promoted corrosion from PtNi10 nanoctahedra to Pt4Ni nanoframes,” Nano Research, 2015, 8(1): 140-155, Published 07 Nov. 2014 (copy previously provided), and
Geng et al., “In Situ Synthesis and Characterization of Polyethyleimine-Modified Carbon Nanotubes Supported PtRu Electrocatalyst for Methanol Oxidation,” J. Nanomaterials, Vol. 2015, Published 19 Jan 2015 (copy previously provided), and
evidenced by the product data sheet for NafionTM perfluorinated resin solution product data sheet from Sigma-Aldrich, accessed 4/22/2020 (copy previously provided)
is withdrawn in view of the amendments made.

Election/Restrictions
3.	Claims 10 and 12 are allowable. The restriction requirement among inventions, as set forth in the Office action mailed on 1/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups III and IV (claims 15 and 16, respectively) is withdrawn.  Claims 15 and 16, directed to inventions no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
However, claims 1-9, directed to a method invention, remains withdrawn from consideration because the claims do not  require all the limitations of an allowable claim.  The Examiner noted as much in the Advisory Action mailed 1/27/2021 (section 2).
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

	Allowable Subject Matter
5.	Claims 10, 12, 15 and 16 are allowed.  The following is an examiner’s statement of reasons for allowance:  the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the combination of limitations as presented in claim 10, and specifically the combination of limitations in conjunction with the following feature:

    PNG
    media_image1.png
    146
    640
    media_image1.png
    Greyscale

While the documents to Ziser et al. (US 2011/0082222) (P23, 85, 89), Mohwald 
 (US 2007/0117958) (P37), and St.-Arnaud et al. (US 2005/0053818) (P82) (cited in Advisory Action) teach that it generally known to determine the appropriate content of the nitrogen element of the amine group and/or content of the sulfur element of the sulfonic acid group for a polymeric material imparting proton conductivity, there isn’t sufficient teaching, suggestion, and/or motivation to apply the content amounts of nitrogen and sulfur to the specified structural 
	In an update of the prior art search, the following references are generally representative of the state of the prior art:  
Dressick et al. (US 2008/0050641); 
Haug et al. (US 2012/0009503);
Yang et al. (US 2015/0051065);
Kim et al. KR 10-2016-0007888 (machine translation provided); 
Michel et al., “High-Performance Nanostructured Membrane Electrode Assemblies for Fuel Cells Made by Layer-by-Layer Assembly,” Advanced Materials, 2007, 19, 3859-3864, Published Online Oct. 31 2007 (copy provided).
Applicant-originated disclosures (all inventors common, assignee common) which also exemplify the state of the art include Cho et al. (US 2018/0375108); Lee et al. (US 2020/0251747); Cho et al. (US 2020/0328430); and Cho et al. (US 2017/0312739).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	This application is in condition for allowance except for the following formal matters: 
the presence of claims 1-9 directed to an invention non-elected with traverse in the reply filed on 3/11/2020, said claims not being amended during prosecution to include all the limitations of the elected and now allowable claim.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729